Name: Regulation (EEC, Euratom, ECSC) No 261/68 of the Council of 29 February 1968 amending Council Regulation No 423/67/EEC, 6/67/Euratom of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European construction;  national accounts;  parliament
 Date Published: nan

 5.3.1968 EN Official Journal of the European Communities L 57/1 REGULATION (EEC, EURATOM, ECSC) NO 261/68 OF THE COUNCIL of 29 February 1968 amending Council Regulation No 423/67/EEC, 6/67/Euratom of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, (1) and in particular Article 34 thereof; Whereas it is for the Council to determine the emoluments of former members of the High Authority and of the Commissions of the European Economic Community and the European Atomic Energy Community who, having ceased to hold office, have not been appointed members of the Commission; HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1968, the following third paragraph shall be added to Article 2 of Council Regulations No 423/67/EEC, No 6/67/Euratom (2) of 25 July 1967 determining the emoluments of members of the EEC and EAEC Commissions and of the High Authority who have not been appointed members of the Single Commission of the European Communities: By way of derogation from Article 9 of Regulations No 422/67/EEC, 5/67/Euratom, the pensions of former members of the High Authority and of the Commissions of the European Economic Community and the European Atomic Energy Community referred to in Article 1 who have served for a period of not less than two years shall be not less than 15% of the basic salary last received. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1968. For the Council The President M. COUVE DE MURVILLE (1) OJ No 152, 13.7.1967, p. 2. (2) OJ No 187, 8.8.1967, p. 6.